          Case 05-59725            Doc 10        Filed 04/03/06 Entered 04/03/06 15:35:00                          Desc b18
                                                         Page 1 of 2
Form B18J (10/05)

                                         United States Bankruptcy Court
                                                   Northern District of Illinois
                                                          Case No. 05−59725
                                                              Chapter 7

 In Re
 Debtors*
   Oliver Bruce Adams                                                  Beatriz Adams
   1711 Golf Rd., Apt. 226                                             aka Beatriz Sosa
   Waukegan, IL 60087                                                  1711 Golf Rd., Apt. 226
                                                                       Waukegan, IL 60087
 Social Security No.:
   xxx−xx−0996                                                         xxx−xx−2476
 Employer's Tax I.D. No.:



                                          DISCHARGE OF JOINT DEBTORS

       It appearing that the debtors are entitled to a discharge, IT IS ORDERED: The
 debtors are granted a discharge under section 727 of title 11, United States Code, (the Bankruptcy
 Code).




                                                                       FOR THE COURT


 Dated: April 3, 2006                                                  Kenneth S. Gardner, Clerk
                                                                       United States Bankruptcy Court




                      SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




 *Set forth all names, including trade names, used by the debtor within the last 8 years. (Federal Rule of Bankruptcy Procedure 1005). For
 joint debtors, set forth the last four digits of both Social Security numbers.
         Case 05-59725          Doc 10      Filed 04/03/06 Entered 04/03/06 15:35:00                  Desc b18
                                                    Page 2 of 2
Form B18J continued (10/05)


                                   EXPLANATION OF BANKRUPTCY DISCHARGE
                                            IN A CHAPTER 7 CASE

       This court order grants a discharge to the person named as the debtor. It is not a dismissal of the case
and it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

      The discharge prohibits any attempt to collect from the debtor a debt that has been discharged. For
example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to
attach wages or other property, or to take any other action to collect a discharged debt from the debtor. A creditor
who violates this order can be required to pay damages and attorney's fees to the debtor.

      However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest,
against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case.
Also, a debtor may voluntarily pay any debt that has been discharged.

Debts That are Discharged

      The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.
Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was filed. (If this
case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7, the discharge applies to
debts owed when the bankruptcy case was converted.)

Debts that are Not Discharged.

        Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

        a. Debts for most taxes;

        b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

        c. Debts that are domestic support obligations;

        d. Debts for most student loans;

        e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

        f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or aircraft
        while intoxicated;

        g. Some debts which were not properly listed by the debtor;

        h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are not
        discharged;

        i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation agreement in
        compliance with the Bankruptcy Code requirements for reaffirmation of debts.

        j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift Savings
        Plan for federal employees for certain types of loans from these plans (in a case filed on or after October 17,
        2005).


      This information is only a general summary of the bankruptcy discharge. There are exceptions
to these general rules. Because the law is complicated, you may want to consult an attorney to determine the
exact effect of the discharge in this case.
